Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 11/22/21.
3.	Claims 8-9 & 11-13 are under examination.
4.	Claims 1-7, 10 & 14 are canceled and claims 8-9 & 11-13 are amended.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 11/18/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
6.	Applicant’s arguments filed on 11/22/21, with respect to claims 8-9 & 11-13 are rejected under 35 U.S.C. 102 & 103 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 102 & 103 rejections have been withdrawn.
7.	Applicant amendment filed on 11/22/21, with regards to claim interpretation (claims 8 & 12-13) has been fully considered and is persuasive. Therefore, claims 8 & 12-13 are interpreted under broadest reasonable interpretation (BRI).
8.	Applicant amendment filed on 11/22/21, with regards specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
9.	Applicant amendment filed on 11/22/21, with regards claim objection (Claim 11) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.	

Allowable Subject Matter
10.	Claims 8-9 & 11-13 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Kim et al. 2021/0105851 A1 (Title: Method and apparatus for transmitting and receiving data in communication system) (See abstract, Para. 0017, 0072 & 0234).
B.	Park et al. 2018/0270713 A1 (Title: Cell selection of inactive state wireless device) (See abstract, Para. 0051, 0056 & 0087).
C.	Sadeghi et al. 2014/0086173 A1 (Title: method, system and apparatus for operation in long-term evolution systems) (See FIG. 1, Para. 0007, 0011 & 0107).


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469